ORDER

PER CURIAM.
Phyllis Morgan (“Morgan”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) denying her compensation from the Second Injury Fund (“SIF”). Morgan contends the Commission erred in: 1) determining that she was permanently and totally disabled solely as the result of a back injury she suffered while working for Hazelwood School District (“Hazelwood”); and 2) failing to find the SIF hable for pre-existing injuries which prevented her from competing in the labor market.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by competent and substantial evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).